Citation Nr: 1822722	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  14-32 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety disorder, and as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel





INTRODUCTION

The Veteran had active service in the United States Army from April 1986 to April 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The RO in Detroit, Michigan certified the case to the Board on appeal.

The Board notes that the Veteran was previously represented by the Texas Veterans Commission.  In April 2013, he changed his representative to the Disabled American Veterans.  He later appointed the Oklahoma Department of Veterans Affairs as his representative in September 2015.  In April 2016, he changed his representative again to the Veterans of Foreign Wars of the United States.

The record shows that the August 2012 rating decision separately denied entitlement to service connection for PTSD and anxiety/stress.  The Veteran only submitted a notice of disagreement for PTSD.  See December 2012 Notice of Disagreement.  The Veteran later submitted a service connection claim for neuropsychological signs or symptoms in May 2013.  The RO interpreted this claim as a service connection claim for an anxiety disorder, and the issue was denied in a November 2013 rating decision.  Given the indication from the record that the Veteran has continued to pursue a service connection claim for anxiety disorder since its initial denial in the August 2012 rating decision, the Board has expanded the Veteran's service connection claim for PTSD to encompass anxiety disorder and all other diagnosed psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Board finds that a remand is necessary to obtain an adequate VA examination and medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Veteran was provided with VA examinations related to his claim in May 2012, August 2013, and February 2016.  During a February 2012 VA examination concerning PTSD, the VA examiner determined the Veteran did not meet the diagnostic criteria for PTSD under the DSM IV.  However, the DSM-V rather than the DSM-IV is applicable in the present case as the RO certified the Veteran's appeal to the Board in September 2014.  See 80 Fed. Reg. 14308-01 (March 19, 2015).  The other examinations conducted in August 2013 and February 2016 were related to psychiatric disorders other than PTSD.  Thus, a VA examination that considers all the relevant psychiatric disorder diagnoses under the appropriate diagnostic criteria is still needed.

The record also shows that in the May 2013 statement discussed above, the Veteran asserted that his neuropsychological symptoms were due to an undiagnosed illness or medically unexplained chronic multisymptom illness due to service in Southwest Asia during the Gulf War.  The RO also considered this theory of entitlement when it adjudicated the Veteran's service connection claim for anxiety in the November 2013 rating decision.  The Veteran's DD 214 and personnel file show that he was awarded the Southwest Asia Service Medal.  However, the Department of Defense Manual of Military Decorations and Awards reflects that this medal can be awarded to individuals for service in several different areas during the Gulf War, to include individuals who served in Israel, Egypt, Turkey, Syria and Jordan directly supporting combat operations.  The Board notes that some of these areas are not included in the Southwest Asia theater of operations.  See 38 C.F.R. § 3.317(e)(2) (2015) (defining the Southwest Asia theater of operations as including Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations).  Thus, appropriate development should be undertaken to determine whether the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War.  If this service is verified and the Veteran has symptoms that are not attributable to a known clinical diagnosis, the examiner must provide an opinion that addresses this theory.  See Szemraj v. Principi, 357 F.3d 1370, 1375-76 (Fed. Cir. 2004).

In addition, the record does not reflect that the RO conducted all indicated development regarding the Veteran's reported PTSD stressor.  The Veteran has described witnessing a fight during his service in Bahrain that included a stabbing.  See May 2012 VA examination; September 2012 VA treatment record.  In a May 2013 letter, the RO requested that the Veteran provide additional details regarding this stressor, including the date, location, and any other pertinent information.  In June 2013, the Veteran responded that the stressor occurred in August 1991.  As discussed, the Veteran previously stated that the location was Bahrain.  However, the record does not show that any subsequent efforts were made to verify this stressor.  The RO should use the details provided by the Veteran to attempt to verify the stressor upon remand.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide or identify medical records that are outstanding and relevant to his service connection claim for a psychiatric disorder.  

After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also secure any outstanding, relevant VA medical records, to include treatment records from the John D. Dingell VA Medical Center, Detroit, Michigan, dated since April 2017

2.  Undertake appropriate development to determine if the Veteran had service in the Southwest Asia theater of operations during the Persian Gulf War.  The AOJ should then make a determination, and document for the claims file, regarding whether the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War.

3.  Make all necessary attempts to verify the Veteran's claimed stressor of witnessing a fight that included a stabbing while serving in Bahrain in August 1991.  If necessary, obtain additional information from the Veteran regarding the claimed stressor.  All requests and responses must be associated with the claims file.

4.  After completing the preceding development in paragraphs 1, 2, and 3, the AOJ should schedule the Veteran for a VA examination to determine the nature and etiology of the any psychiatric disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current psychiatric disorders.  He or she should specifically indicate whether the Veteran has anxiety disorder NOS, depressive disorder, major depressive disorder, and PTSD.  If not, the examiner should address the prior diagnoses of record and explain why such a diagnosis is not warranted.

The examiner should then provide an opinion as to the following questions:

(a) For each diagnosis identified other than a personality disorder and PTSD, is it at least as likely as not (a 50 percent or greater probability) that the disorder manifested during or is otherwise causally or etiologically related to active service?

(b) If the Veteran is diagnosed with a personality disorder, the examiner should state whether there was a superimposed disease or injury during service.
 
(c) With respect to PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors, and the examiner must be instructed that only these events, as well as any stressors related to fear of hostile military or terrorist activity, may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.

If there is a verified stressor or if the examiner determines that a personal assault occurred in service, he or she should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  The examiner should specifically indicate whether the Veteran has PTSD under the DSM-V criteria.  If not, the examiner should address why such a diagnosis is not warranted.  If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor.

(d) Only if the AOJ determines the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War, the examiner must opine as to whether there are any symptoms that are not attributable to a known clinical diagnosis.  

If so, the examiner must then provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the symptoms are due to an undiagnosed illness or medically unexplained chronic multisymptom illness due to service in Southwest Asia during the Gulf War.

5.  Review the examination report to ensure that it is in compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.
 






_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




